Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2019/ 102781 filed in China on 08/27/2019, published as WO 2020/082884 on 04/30/2020.
	Currently claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 3 and 4 – The limiting feature “and/or” in the limitation “and/or the orthographic projection of the second side surface of the pixel electrode on the base substrate” is indefinite, because it is unclear whether the claim scope following the term "and/or" should be treated as “and” or “or”. The claims are indefinite because the metes and bounds are undeterminable. Appropriate correction is required
For examination purposes, the examiner considers the claims as best understood. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 in view of Niu et al. US 2016/0080731.
Claim 1: Yuan et al. disclose an array substrate, comprising: 
(Fig. 2) a base substrate (array substrate) [0024]; 
(Fig. 2) a data line 01 [0024] and a common electrode line 102 [0025] on the base substrate; 
a first gate line and a second gate line (02) on the base substrate, both the first gate line and the second gate line being (02) insulated from and crossing both the data line 01 and the common electrode line 102/100 to define a sub-pixel, 
wherein the sub-pixel comprises: 
a pixel electrode (planar electrode) on the base substrate [0007]; 
a common electrode 100 on a side of the pixel electrode distal to the base substrate (the pixel electrode is arranged closer to a substrate than the common electrode) [0022]; 
(Fig. 1) the common electrode comprises a plurality of slits (the common electrode is a slit electrode comprising a plurality of strip-shaped sub-electrodes) [0022], and the (slits between strip-shaped common sub-electrodes 11) [0022] extend in the same direction as the data line 01, and 
(Fig. 1) the plurality of slits comprise a first slit close to the data line 01, 
Except
an insulating layer between the pixel electrode and the common electrode, 
wherein the plurality of slits comprise a first slit close to the data line, the pixel electrode comprises a first side surface close to the data line, and an orthographic projection of the first side surface of the pixel electrode on the base substrate is located within an orthographic projection of the first slit on the base substrate
However Niu et al. teach
(Fig. 1D) an insulating layer 19 between the pixel electrode 15 and the common electrode 16 [0039], 
(Fig. 1D) the pixel electrode 15 comprises a first side surface (left side surface of pixel electrode 15) close to the data line 11, 
(Fig. 1D) an orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode 15 on the base substrate 10 is located within an orthographic projection of the first slit 163 (common electrode 16 includes a plurality of first slits 163) [0038] on the base substrate 10
It would have been obvious to a person with ordinary skill in the art to modify Yuan's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claim 19: Yuan et al. disclose an array substrate, comprising: 
(Fig. 2) a base substrate (array substrate) [0024]; 
(Fig. 2) a data line 01 [0024] and a common electrode line 102 [0025] on the base substrate
a first gate line and a second gate line (02) on the base substrate, both the first gate line and the second gate line being (02) insulated from and crossing both the data line 01 and the common electrode line 102/100 to define a sub-pixel, 
wherein the sub-pixel comprises: 
a pixel electrode (planar electrode) on the base substrate [0007]; 
a common electrode 100 on a side of the pixel electrode distal to the base substrate (the pixel electrode is arranged closer to a substrate than the common electrode) [0022]; 
an insulating layer between the pixel electrode and the common electrode, 
(Fig. 1) the common electrode comprises a plurality of slits (the common electrode is a slit electrode comprising a plurality of strip-shaped sub-electrodes) [0022], and the plurality of slits (slits between strip-shaped common sub-electrodes 11) [0022] extend in the same direction as the data line 01, 
Except
an insulating layer between the pixel electrode and the common electrode, 
the pixel electrode comprises a first side surface close to the data line, and an orthographic projection of the first side surface of the pixel electrode on the base substrate is located within an orthographic projection of the first slit on the base substrate
However Niu et al. teach
(Fig. 1D) an insulating layer 19 between the pixel electrode 15 and the common electrode 16 [0039], 
(Fig. 1D) the pixel electrode 15 comprises a first side surface (left side surface of pixel electrode 15) close to the data line 11, 
(Fig. 1D) an orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode 15 on the base substrate 10 is located within an orthographic projection of the first slit 163 (common electrode 16 includes a plurality of first slits 163) [0038] on the base substrate 10
It would have been obvious to a person with ordinary skill in the art to modify Yuan's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claims 2-4: Yuan et al. disclose as above
Niu et al. teach
Claim 2: (Figs. 2A, 2B) the plurality of slits 165/161 (slits between common electrodes 165/161) [0050] comprise a second slit close to the common electrode line (16), the pixel electrode 15 comprises a second side surface (right side surface of pixel electrode 15) close to the common electrode line (16), and an orthographic projection of the second side surface of the pixel electrode 15 on the base substrate is located within an orthographic projection of the second slit 165/161 (slits between common electrodes 165/161) on the base substrate 10.  
Claim 3: (Figs. 2A, 2B) the orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode on the base substrate is located at a middle position of the orthographic projection of the first slit 161/165 (slits between common electrodes 161/165) on the base substrate 10 in a direction perpendicular to the data line 11; and/or the orthographic projection of the second side surface (right side 
Claim 4: (Figs. 2A, 2B) the pixel electrode 15 comprises a third side surface (upper horizontal line of planar pixel electrode 15) close to the first gate line 12, and an orthographic projection of the third side surface (upper horizontal line of planar pixel electrode 15) of the pixel electrode on the base substrate partially overlaps with orthographic projections of the plurality of slits 161/165, 165/161 (slits between common electrodes 161/165, 165/161) on the base substrate; and/or the pixel electrode comprises a fourth side surface (lower horizontal line of planar pixel electrode 15) close to the second gate line 12, and an orthographic projection of the fourth side surface of the pixel electrode on the base substrate partially overlaps with the orthographic projections of the plurality of slits 161/165, 165/161 (slits between common electrodes 161/165, 165/161) on the base substrate.  
It would have been obvious to a person with ordinary skill in the art to modify Yuan's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claims 14, 16: Yuan et al. disclose
Claim 14: (Fig. 2) the data line 01  [0024] comprises a first data line portion (upper data portion 01) and a second data line portion (lower data portion 01), and the first data line portion (upper data portion 01) intersects with the second data line portion (lower data portion 01); one of the slits (the common electrode is a slit electrode comprising a plurality of strip-shaped sub-electrodes) [0022] comprises a first slit portion (upper slit portion 100) and a second slit portion (lower slit portion 100), and the first slit portion intersects with the second slit portion; and the first data line portion (upper data portion 01) is parallel to the first slit portion (upper slit portion 100), and the second data line portion (lower data portion 01) is parallel to the second slit portion (lower slit portion 100).
Claim 16: the pixel electrode is a planar electrode [0044].  

Claims 1-7, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. US 2019/0051667 in view of Niu et al. US 2016/0080731.
Claim 1: Cai et al. disclose an array substrate, comprising: 
(Fig. 4) a base substrate 40; 
(Fig. 2) a data line 23 and a common electrode line 25 [0040] on the base substrate 40; 
a first gate line and a second gate line (Gate1/Gate2) on the base substrate 40, both the first gate line and the second gate line being (Gate1/Gate2) insulated from and crossing both the data line 23 and the common electrode line 25 to define a sub-pixel, 
wherein the sub-pixel comprises: 
a pixel electrode 51 on the base substrate; 
(Fig. 5) an insulating layer 52 between the pixel electrode 51 and the common electrode 24, 
(Fig. 3) the common electrode 24 comprises a plurality of slits, and the plurality of slits extend in the same direction as the data line 23, wherein the plurality of slits comprise a first slit close to the data line 23,

a common electrode on a side of the pixel electrode distal to the base substrate
the pixel electrode comprises a first side surface close to the data line, and an orthographic projection of the first side surface of the pixel electrode on the base substrate is located within an orthographic projection of the first slit on the base substrate
However Niu et al. teach
(Fig. 1D) a common electrode 16 on a side of the pixel electrode 15 distal to the base substrate 10 [0039]
(Fig. 1D) an insulating layer 19 between the pixel electrode 15 and the common electrode 16 [0039], 
(Fig. 1D) the pixel electrode 15 comprises a first side surface (left side surface of pixel electrode 15) close to the data line 11, 
(Fig. 1D) an orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode 15 on the base substrate 10 is located within an orthographic projection of the first slit 163 (common electrode 16 includes a plurality of first slits 163) [0038] on the base substrate 10
It would have been obvious to a person with ordinary skill in the art to modify Cai's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claim 19: Cai et al. disclose an array substrate, comprising: 
(Fig. 4) a base substrate 40; 
(Fig. 2) a data line 23 and a common electrode line 25 [0040] on the base substrate 40; 
a first gate line and a second gate line (Gate1/Gate2) on the base substrate 40, both the first gate line and the second gate line being (Gate1/Gate2) insulated from and crossing both the data line 23 and the common electrode line 25 to define a sub-pixel, 
wherein the sub-pixel comprises: 
a pixel electrode 51 on the base substrate; 
(Fig. 5) an insulating layer 52 between the pixel electrode 51 and the common electrode 24, 
(Fig. 3) the common electrode 24 comprises a plurality of slits, and the plurality of slits extend in the same direction as the data line 23,
Except
a common electrode on a side of the pixel electrode distal to the base substrate
wherein the common electrode comprises a plurality of slits, and the plurality of slits extend in the same direction as the data line
wherein the plurality of slits comprise a first slit close to the data line, the pixel electrode comprises a first side surface close to the data line, and an orthographic projection of the first side surface of the pixel electrode on the base substrate is located within an orthographic projection of the first slit on the base substrate
However Niu et al. teach
(Fig. 1D) a common electrode 16 on a side of the pixel electrode 15 distal to the base substrate 10 [0039]
an insulating layer 19 between the pixel electrode 15 and the common electrode 16, 
(Fig. 1D) an insulating layer 19 between the pixel electrode 15 and the common electrode 16 [0039], 
(Fig. 1D) the pixel electrode 15 comprises a first side surface (left side surface of pixel electrode 15) close to the data line 11, 
(Fig. 1D) an orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode 15 on the base substrate 10 is located within an orthographic projection of the first slit 163 (common electrode 16 includes a plurality of first slits 163) [0038] on the base substrate 10
It would have been obvious to a person with ordinary skill in the art to modify Cai's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claim 2-4: Cai et al. disclose as above
Niu et al. teach
Claim 2: (Figs. 2A, 2B) the plurality of slits 165/161 (slits between common electrodes 165/161) [0050] comprise a second slit close to the common electrode line (16), the pixel electrode 15 comprises a second side surface (right side surface of pixel electrode 15) close to the common electrode line (16), and an orthographic projection of the second side surface of the pixel electrode 15 on the base substrate is located within an orthographic projection of the second slit 165/161 (slits between common electrodes 165/161) on the base substrate 10.  
Claim 3: (Figs. 2A, 2B) the orthographic projection of the first side surface (left side surface of pixel electrode 15) of the pixel electrode on the base substrate is located at a middle position of the orthographic projection of the first slit 161/165 (slits between common electrodes 161/165) on the base substrate 10 in a direction perpendicular to the data line 11; and/or the orthographic projection of the second side surface (right side 
Claim 4: (Figs. 2A, 2B) the pixel electrode 15 comprises a third side surface (upper horizontal line of planar pixel electrode 15) close to the first gate line 12, and an orthographic projection of the third side surface (upper horizontal line of planar pixel electrode 15) of the pixel electrode on the base substrate partially overlaps with orthographic projections of the plurality of slits 161/165, 165/161 (slits between common electrodes 161/165, 165/161) on the base substrate; and/or the pixel electrode comprises a fourth side surface (lower horizontal line of planar pixel electrode 15) close to the second gate line 12, and an orthographic projection of the fourth side surface of the pixel electrode on the base substrate partially overlaps with the orthographic projections of the plurality of slits 161/165, 165/161 (slits between common electrodes 161/165, 165/161) on the base substrate.  
It would have been obvious to a person with ordinary skill in the art to modify Cai's invention with Niu’s structure to provide improved display quality, as taught by Niu [0005];

Claims 5-7, 15, 17: Cai et al. disclose as above
Claim 5: (Fig. 5) an orthographic projection of the common electrode 24 on the base substrate 40 at least partially overlaps with an orthographic projection of the common electrode line 25 on the base substrate 40.
Claim 6: (Fig. 3) the array substrate comprises a plurality of the sub-pixels (20), and the plurality of the sub-pixels 20 comprise at least two sub-pixels which are located in the same row and on two sides of the common electrode line 25 respectively; and (Fig. 3) wherein an orthographic projection of any one common electrode 24 of the two sub-pixels 20 on the base substrate at least partially overlaps with the orthographic projection of the common electrode line 25 on the base substrate.
Claim 7: (Figs. 3, 5) a connection portion (24) for connecting the common electrodes 24 of the two sub-pixels 20, an orthographic projection of the connection portion (24) on the base substrate at least partially overlaps with the orthographic projection of the common electrode line on the base substrate, and (Fig. 3) a size of the connection portion (24) in an extension direction (vertical direction) of the common electrode line 24 is equal to a size of any one of the common electrodes 24 of the two sub-pixels in the extension direction (vertical direction) of the common electrode line 25
Claim 15: (Fig. 3) a plurality of the sub-pixels 20; and wherein, among ones of the plurality of the sub-pixels 20 in the same row, the sub- pixels 20 in odd columns (1, 3) are connected to the first gate line (Gate3), and the sub-pixels in even columns (2, 4) are connected to the second gate line (Gate2) [0042].  
Claim 17: (Figs. 3, 6) the data line 23 and the common electrode line 25 are located in the same layer and spaced apart from each other [0041], and the common electrode line 25 is electrically connected to the common electrode 24 through a first conductive plug (S604: the common electrodes are in direct contact and electrically connected with the common electrode lines) [0052] – Regarding the limitation “through a first conductive plug”: Cai’s teaching is considered adequately obvious for meeting the claimed limitation.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 or Cai et al. US 2019/0051667 in view of Niu et al. US 2016/0080731 as applied to claim 1 above, and further in view of Li et al. US 2019/0096911.
Claims 8, 9: Yuan/Cai et al. disclose as above
Li et al. teach 
Claim 8: (Fig. 2) a light shielding portion 6/7 [0030], and (Fig. 3) an orthographic projection of the light shielding portion 6 on the base substrate 1 is located between an orthographic projection of the data line 2 on the base substrate 1 and an orthographic projection of the pixel electrode 4 on the base substrate 1 [0030]
Claim 9: (Fig. 3) the light shielding portion 6 comprises a first side surface (left side surface 6) close to the data line 2 and a second side surface (right side surface 6) distal to the data line 2, the data line 2 comprises a first side surface (right side surface 2) close to the light shielding portion 6, and a distance (6-to-2 overlapping) between an orthographic projection of the first side surface (left side surface 6) of the light shielding portion 6 on the base substrate and an orthographic projection of the first side surface (right side surface 2) of the data line on the base substrate 1 is smaller than a distance between an orthographic projection of the second side surface (right side surface 6) of the light shielding portion on the base substrate and the orthographic projection of the first sideFirst Named Inventor: Xiaoyuan WangApplication No.: -8-surface (left side surface 4) of the pixel electrode 4 on the base substrate.  
It would have been obvious to a person with ordinary skill in the art to modify Yuan/Cai's invention with Li’s structure to provide stable transmission of the electrical signal in the array substrate, as taught by Li [0055];

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 or Cai et al. US 2019/0051667 in view of Niu et al. US 2016/0080731 as applied to claim 1 above, and further in view of Yu et al. US 2014/0159086.
Claims 10, 18: Yuan/Cai et al. disclose as above
Yu et al. teach
Claim 10: (Fig. 3) the orthographic projection of the first side surface (edge of the light-shielding pattern 1201) of the light shielding portion 1201 on the base substrate  coincides (less than 2.5 μm) with the orthographic projection of the first side surface of the data line (edge of the overlapping data line DL) on the base substrate [0044] – [Note: applicant in [0014] fails to provide criticality of the limitation “coincides”, thus Yu’s teaching of “less than 2.5 μm” is considered adequately obvious for meeting the claimed limitation].
Claim 18: (Fig. 3) the light shielding portion 1201 is electrically connected to the common electrode COM – Regarding the limitation “through a second conductive plug”: applicant in [0014] fails to provide criticality of the limitation “a second conductive plug”, thus Yu’s teaching of the light shielding portion 1201 is electrically connected to the common electrode COM is considered adequately obvious for meeting the claimed limitation.
It would have been obvious to a person with ordinary skill in the art to modify Yuan/Cai's invention with Yu’s structure to provide improved aperture ratio, as taught by Yu [0008];

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 or Cai et al. US 2019/0051667, Niu et al. US 2016/0080731, Li et al. US 2019/0096911 as applied to claim 8 above, and further in view of Kim et al. US 2016/0013250.
Claim 11: Yuan/Cai et al. disclose as above
Kim et al. teach
(Fig. 3) the light shielding portion SC and the pixel electrode PE1 are located in the same layer [0058].  
It would have been obvious to a person with ordinary skill in the art to modify Yuan/Cai's invention with Kim’s structure to provide reduced light-leakage, as taught by Kim [0034];

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 or Cai et al. US 2019/0051667, Niu et al. US 2016/0080731, Li et al. US 2019/0096911 as applied to claim 8 above, and further in view of Miyamoto US 2016/0334680.
Claim 12: Yuan/Cai et al. disclose as above
Miyamoto teaches
(Figs. 4, 5) wherein the orthographic projection of the data line 20 on the base substrate 100 does not overlap with an orthographic projection of the common electrode 109 on the base substrate 100 [0059].  
It would have been obvious to a person with ordinary skill in the art to modify Yuan/Cai's invention with Miyamoto’s structure to provide improved viewing angle characteristics, as taught by Miyamoto [0010];
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 2019/0064611 or Cai et al. US 2019/0051667 in view of Niu et al. US 2016/0080731 as applied to claim 1 above, and further in view of Nakayoshi et al. US 2003/0071931.
Claim 14: Yuan/Cai et al. disclose as above
Nakayoshi et al. teach
(Figs. 1-3) a thin film transistor comprising a gate electrode (GL) [0388], wherein the light shielding portion SM [0385] and the gate electrode (GL) of the thin film transistor are located in the same layer (on the O-PAS layer) [0386].  
It would have been obvious to a person with ordinary skill in the art to modify Yuan/Cai's invention with Nakayoshi’s structure to provide high brightness, as taught by Nakayoshi [0013];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871